DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-6, 8-9, 11-14 are pending.
Claims 7 and 10 are cancelled.
Claim(s) 1-6, 8-9, 11-14 are rejected.
Amendments
The claim amendments filled on 07/29/2021 are acknowledged.
Claims 1-3, 5-6, 8-9, and 11-14 are amended. Accordingly, the amended claims are being fully considered by the examiner.
Applicant’s amendments to the claims have overcome all the 35 U.S.C. 112(b) rejections to claims 1-6, 8-9, 11-14 as presented in the previous office action. However, upon further review of the amended claims, a new sets of 35 U.S.C. 112(b) rejections are introduced as described in the current office action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.





Claim Rejections - 35 USC § 112
35 U.S.C. 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims  1-6, 8-9, 11-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Insufficient antecedent basis:
Claim 1:
	Claim 1 recites the limitations:
“a sound indicating a start of the inspection” in lines 12-13.
“a sound indicating an end of the inspection” in lines 13-14.
	There is insufficient antecedent basis for the limitations “a sound” in the claim. It’s not clear if the limitation “a sound” recited in the limitations as described above in (a)-(b) are same sounds or different sounds.
	Applicant’s specification paragraph 28 describes, “Further, the time acquisition unit 12 may acquire a first time, based on whether or not a predetermined sound is included in acoustic data. For example, the time acquisition unit 12 may acquire, as a first time, a period from a time when a sound indicating a start of inspection is included in acoustic data to a time when a sound indicating an end of inspection is included.” 	Applicant’s specification describes that a predetermined sound included in the acoustic data, and one predetermined sound indicates start of the inspection and another predetermined sound indicates end of the inspection

“a first sound indicating a start of the inspection” in lines 12-13.
“a second sound indicating an end of the inspection is included” in lines 13-14.
	Appropriate correction is required.

Claim 11:
	Claim 11 recites the limitations:
“a sound indicating a start of the inspection” in lines 10-11.
“a sound indicating an end of the inspection” in lines 11-12.
	There is insufficient antecedent basis for the limitations “a sound” in the claim. It’s not clear if the limitation “a sound” recited in the limitations as described above in (a)-(b) are same sounds or different sounds.
	Applicant’s specification paragraph 28 describes, “Further, the time acquisition unit 12 may acquire a first time, based on whether or not a predetermined sound is included in acoustic data. For example, the time acquisition unit 12 may acquire, as a first time, a period from a time when a sound indicating a start of inspection is included in acoustic data to a time when a sound indicating an end of inspection is included.” 	Applicant’s specification describes that a predetermined sound included in the acoustic data, and one predetermined sound indicates start of the inspection and another predetermined sound indicates end of the inspection
	For the examination purpose, the above described limitations (a)-(b) are construed as:
“a first sound indicating a start of the inspection” in lines 10-11.
“a second sound indicating an end of the inspection is included” in lines 11-12.
	Appropriate correction is required.

Claim 11:
	Claim 11 recites the limitations:
“a period from a first time when a sound indicating a start of the inspection is included in the acoustic data to a second time when a sound indicating an end of the inspection is included” in lines 11-13.
	There is insufficient antecedent basis for the limitations “a first time” and “a second time” in the claim. 
	Claim 11 recites the limitation: 
“acquiring a first time required for the action for the inspection, from the data; and when the first time and a second time predetermined as a time required for the action for the inspection” in lines 3-4.
	It’s not clear if “a first time” and “a second time” as recited in the limitation (a) above are the same “first time” and “second time” as described in the limitation (b) above.
	Applicant’s specification paragraph 28 describes, “Further, the time acquisition unit 12 may acquire a first time, based on whether or not a predetermined sound is included in acoustic data. For example, the time acquisition unit 12 may acquire, as a first time, a period from a time when a sound indicating a start of inspection is included in acoustic data to a time when a sound indicating an end of inspection is included.” 	

“a period from a  third time when a first sound indicating a start of the inspection is included in the acoustic data to a  third time when a second sound indicating an end of the inspection is included in the acoustic data” in lines 11-13.

Claim 13:
	Claim 13 recites the limitations:
“a sound indicating a start of the inspection” in lines 13-14.
“a sound indicating an end of the inspection” in lines 14-15.
	There is insufficient antecedent basis for the limitations “a sound” in the claim. It’s not clear if the limitation “a sound” recited in the limitations as described above in (a)-(b) are same sounds or different sounds.
	Applicant’s specification paragraph 28 describes, “Further, the time acquisition unit 12 may acquire a first time, based on whether or not a predetermined sound is included in acoustic data. For example, the time acquisition unit 12 may acquire, as a first time, a period from a time when a sound indicating a start of inspection is included in acoustic data to a time when a sound indicating an end of inspection is included.” 	Applicant’s specification describes that a predetermined sound included in the acoustic data, and one predetermined sound indicates start of the inspection and another predetermined sound indicates end of the inspection

“a first sound indicating a start of the inspection” in lines 13-14.
“a second sound indicating an end of the inspection is included” in lines 14-15.
	Appropriate correction is required.

Unclear limitations:
Claim 1:
	Claim 1 recites the limitation “to a fourth time when a second sound indicating an end of the inspection is included.” in lines 14-15.
	It’s not clear what it meant by “included.” The limitation describes “a second sound” is included. It’s not clear where the “sound” is included. The limitation is incomplete and doesn’t clearly recite where the “sound” is included.
	Applicant’s specification paragraph 28 describes, “Further, the time acquisition unit 12 may acquire a first time, based on whether or not a predetermined sound is included in acoustic data. For example, the time acquisition unit 12 may acquire, as a first time, a period from a time when a sound indicating a start of inspection is included in acoustic data to a time when a sound indicating an end of inspection is included.” 	Applicant’s specification describes that a predetermined sound included in the acoustic data and a sound included in the acoustic data indicates end of the inspection.
	For the examination purpose, the above described limitations is construed as, “to a fourth time when a second sound indicating an end of the inspection is included in the acoustic data.”


Claim 11:
	Claim 11 recites the limitation “when a second sound indicating an end of the inspection is included.” in lines 11-12.
	It’s not clear what it meant by “included.” The limitation describes “a second sound” is included. It’s not clear where the “sound” is included. The limitation is incomplete and doesn’t clearly recite where the “sound” is included.
	Applicant’s specification paragraph 28 describes, “Further, the time acquisition unit 12 may acquire a first time, based on whether or not a predetermined sound is included in acoustic data. For example, the time acquisition unit 12 may acquire, as a first time, a period from a time when a sound indicating a start of inspection is included in acoustic data to a time when a sound indicating an end of inspection is included.” 	Applicant’s specification describes that a predetermined sound included in the acoustic data and a sound included in the acoustic data indicates end of the inspection.
	For the examination purpose, the above described limitations is construed as, “when a second sound indicating an end of the inspection is included in the acoustic data.”
	Appropriate correction is required.

Claim 13:
	Claim 13 recites the limitation “when a second sound indicating an end of the inspection is included.” in lines 14-15.

	Applicant’s specification paragraph 28 describes, “Further, the time acquisition unit 12 may acquire a first time, based on whether or not a predetermined sound is included in acoustic data. For example, the time acquisition unit 12 may acquire, as a first time, a period from a time when a sound indicating a start of inspection is included in acoustic data to a time when a sound indicating an end of inspection is included.” 	Applicant’s specification describes that a predetermined sound included in the acoustic data and a sound included in the acoustic data indicates end of the inspection.
	For the examination purpose, the above described limitations is construed as, “when a second sound indicating an end of the inspection is included in the acoustic data.”
	Appropriate correction is required.

Dependent claims:
Claims 2-6 and 8-9:
	Based on their dependencies on claim 1, claims 2-6 and 8-9 contain the same deficiencies as claim 1; therefore, for the same reasons as described above in claim 1, claims 2-6 and 8-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 12:
	Based on its dependencies on claim 11, claim 12 contains the same deficiencies as claim 11; therefore, for the same reasons as described above in claim 11, claim 12 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 14:
	Based on its dependencies on claim 13, claim 14 contains the same deficiencies as claim 13; therefore, for the same reasons as described above in claim 13, claim 14 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 8, 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over WING et al. (US20120315013A1) [hereinafter WING], and further in view of Horiuchi et al. (US20170098449A1) [hereinafter Horiuchi].
Claim 1 (amended):
	Regarding claim 1, WING discloses, “An inspection assistance device comprising: at least one memory storing instructions; and at least one processor connected to the at least one memory and configured to execute the instructions to:” [See the device that assists with inspection; the device includes a memory storing instructions and a processor connected to the memory that is capable of executing the instructions to perform inspection: “At block 405, the capture device determines whether the same voice has been detected for the predetermined duration.” (¶29)… “a capture device includes a microphone, a camera, a memory, and a processor. The microphone is configured to record audio data. The camera is configured to capture image data. The memory is configured to store the recorded audio data and the captured image data. The processor is configured to link the recorded audio data with the captured image data based on a timestamp of the image data, and store the linked audio data and image data in the same record in the memory.” (¶37)… “The computer readable program code may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus” (¶19)];
	“acquire data generated by an action for an inspection;” [See the system acquires data that is generated by an action (e.g.; see in figure 4, begin recording data at step 402 and continue recording of data; acquire data generated by a voice action): “Referring to FIG. 4,” “Once the recording of audio data has started at block 402, the capture device determines whether the same voice has been detected at block 403.” (¶29)];
	“acquire a first time required for the action for the inspection, from the data; and 
when the first time and a second time predetermined as a time required for the action for the inspection are in a predetermined relation, record information about the action recognized from the data and information about the inspection in association with each other.” [See the continuous loop in the flow diagram in figure 4. A predetermined time is set at step 401 (e.g.; a set time period for example T = t2-t1). In the first iteration: at step 402 the system starts recording data related to an action (e.g.; voice action); and then at step 405, it acquires time data as the first time required for that action (e.g.; for example first time as t, and the system doesn’t reach the set period T), then the system loops back to 404>403>405. In one of the iteration after the first iteration (e.g.; can be any 2nd third, or fourth etc.): at step 405, the system checks again if the elapsed time is equal to the set time period (e.g.; if a second collected time t2 is a value such that elapsed time t2-t1= set time period T) such that the first time t1 and a second time t2 are in a predetermined relation (e.g.; set period T is reached such that t2-t1 = set period). When the set period is reached, the system records information about an action recognized from the data (e.g.; voice action, same voice detected at 403) and information about the inspection (e.g.; captured image data at 406) in association with each other (e.g.; “Referring to FIG. 4,” “while audio is being continuously recorded, the capture device may automatically capture an image upon the detection of the same person speaking for a certain amount of time.” “at block 401,” “set a predetermined duration of time that the same voice must be detected before an image is automatically captured. Once the recording of audio data has started at block 402, the capture device determines whether the same voice has been detected at block 403.” “continues determining whether the same voice has been detected at block 403. At block 405, the capture device determines whether the same voice has been detected for the predetermined duration. If the same voice has not been detected for the predetermined duration, the capture device continues recording audio data at block 404. If the same voice has been detected for the predetermined duration, an image is automatically captured at block 406.” (¶29)… “the captured image and recorded audio” “linked to each other using timestamps, as discussed with reference to FIG. 2.” (¶36)];
	“acquire acoustic data collected by a sound collecting device as the data” [See sound data is collected with a sound collecting device: “The microphone is configured to record audio data” “The memory is configured to store the recorded audio data” (¶5)… “audio data may be continuously recorded by the capture device.” (¶24)], but doesn’t explicitly disclose, “acquire, as the first time, a period from a third time when a first sound indicating a start of the inspection is included in the acoustic data to a fourth time when a second sound indicating an end of the inspection is included in the acoustic data.”
	However, Horiuchi discloses, “acquire, as the first time, a period from a third time when a first sound indicating a start of the inspection is included in the acoustic data to a fourth time when a second sound indicating an end of the inspection is included in the acoustic data.” [See a period of time is determined/acquired such that the period of time indicates start time to end time of the inspection (e.g.; period = sound end time Trece – sound start time Trecs), and where a first/start sound indicates start of the inspection (e.g.; sound at sound start time Trecs) and a second/end sound indicates an end of the inspection (e.g.; sound at sound end time Trece): “The sound pickup device 200 includes a microphone. The sound pickup device 200 converts a sound wave into an electrical signal to generate sound data. The sound pickup device 200 transmits the sound data to the control device 100.” (¶32)… “sound is included in a period from inspection sound start time Trecs to inspection sound end time Trece, which is included in a period from sound data start time Tst to sound data end time Ten.” (¶64)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of determining a period of time that indicates a start and end of the inspection, where a first sound indicates the start of time of the inspection, and a second sound indicates the end time of the inspection taught by Horiuchi with the device taught by WING as discussed above. A person of ordinary skill in the inspection system field would have been motivated to make such combination in order to increase the efficiency of the inspection [Horiuchi: “the inspection efficiency can be improved.” (¶144)… “input efficiency of inspection or the like is improved, as is the entire operation efficiency of inspection or the like.” (¶148)].

Claim 2 (amended):
	Regarding claim 2, WING and Horiuchi disclose all the elements of claim 1.
	WING further discloses, “when the first time and the second time are in the predetermined relation, and a first action recognized from the data and a second action predetermined as the action for the inspection are in a predetermined relation, to record information about the first action recognized from the data and information about the inspection in association with each other.” [See the system determines if two conditions are met, one condition related to time (e.g.; collected times are in predetermined relation T=t2-t1, at step 405), and one related to action performed (e.g.; first action and second action are in predetermined relation at step 403 of the loop such that if the first recorded voice detected is the voice same as the predetermined voice and second detected voice is also the same as the predetermined voice). If these two conditions are met, the system records information about a first action recognized from the data (e.g.; voice action) and information about the inspection (e.g.; image data) in association with each other (e.g.; stored linked together): “Referring to FIG. 4,” “while audio is being continuously recorded, the capture device may automatically capture an image upon the detection of the same person speaking for a certain amount of time.” “at block 401, the user may set a predetermined duration of time that the same voice must be detected before an image is automatically captured. Once the recording of audio data has started at block 402, the capture device determines whether the same voice has been detected at block 403. If the same voice has not been detected, the capture device continues recording audio data at block 404, and continues determining whether the same voice has been detected at block 403. At block 405, the capture device determines whether the same voice has been detected for the predetermined duration. If the same voice has not been detected for the predetermined duration, the capture device continues recording audio data at block 404. If the same voice has been detected for the predetermined duration, an image is automatically captured at block 406. While in the lecture detection mode, the recording of audio data may be ended at any time. For example, the audio data may be recorded for a predetermined duration, or the recording of audio data may be ended at any point by the user. The lecture detection mode may further include other configurable options, as discussed below.” (¶29)… “the captured image and recorded audio” “linked to each other using timestamps, as discussed with reference to FIG. 2.” (¶36)].

Claim 8 (amended):
	Regarding claim 8, WING and Horiuchi disclose all the elements of claim 1. 
	WING further disclose, “record information about an inspection result on an inspection target acquired by the action recognized from the data and information about the inspection target in association with each other.” [See the system recording information about the inspection result (e.g.; captured image at 406) acquired by an action recognized from the data (e.g.; voice action recognized at step 403 from the voice data collected at 402) and information about the inspection target (e.g.; image of “Referring to FIG. 4,” “while audio is being continuously recorded, the capture device may automatically capture an image upon the detection of the same person speaking for a certain amount of time.” “at block 401,” “set a predetermined duration of time that the same voice must be detected before an image is automatically captured. Once the recording of audio data has started at block 402, the capture device determines whether the same voice has been detected at block 403.” “continues determining whether the same voice has been detected at block 403. At block 405, the capture device determines whether the same voice has been detected for the predetermined duration. If the same voice has not been detected for the predetermined duration, the capture device continues recording audio data at block 404. If the same voice has been detected for the predetermined duration, an image is automatically captured at block 406.” (¶29)… “the captured image and recorded audio” “linked to each other using timestamps, as discussed with reference to FIG. 2.” (¶36)].

Claim 11 (amended):
	Regarding claim 11, WING discloses, “An inspection assistance method comprising:” [See inspection assistance method acquiring data generated by action for an inspection (e.g.; collecting sound data): “At block 405, the capture device determines whether the same voice has been detected for the predetermined duration.” (¶29)… “a method of capturing image data while recording audio data includes recording the audio data, capturing the image data, linking the recorded audio data and the captured image data based on a timestamp of the capture image data, and storing the linked audio data and image data in the same record in the memory in a capture device.” (¶6)];
	“acquiring data generated by an action for an inspection;” [See the system acquires data that is generated by an action (e.g.; see in figure 4, begin recording data at step 402 and continue recording of data; acquire data generated by a voice action): “Referring to FIG. 4,” “Once the recording of audio data has started at block 402, the capture device determines whether the same voice has been detected at block 403.” (¶29)];
	“acquiring a first time required for the action for the inspection, from the data; and, when the first time and a second time predetermined as a time required for the action for the inspection are in a predetermined relation, recording information about the action recognized from the data and information about the inspection in association with each other.” [See the continuous loop in the flow diagram in figure 4. A predetermined time is set at step 401 (e.g.; a set time period for example T = t2-t1). In the first iteration: at step 402 the system starts recording data related to an action (e.g.; voice action); and then at step 405, it acquires time data as the first time required for that action (e.g.; for example first time as t, and the system doesn’t reach the set period T), then the system loops back to 404>403>405. In one of the iteration after the first iteration (e.g.; can be any 2nd third, or fourth etc.): at step 405, the system checks again if the elapsed time is equal to the set time period (e.g.; if a second collected time t2 is a value such that elapsed time t2-t1= set time period T) such that the first time t1 and a second time t2 “Referring to FIG. 4,” “while audio is being continuously recorded, the capture device may automatically capture an image upon the detection of the same person speaking for a certain amount of time.” “at block 401,” “set a predetermined duration of time that the same voice must be detected before an image is automatically captured. Once the recording of audio data has started at block 402, the capture device determines whether the same voice has been detected at block 403.” “continues determining whether the same voice has been detected at block 403. At block 405, the capture device determines whether the same voice has been detected for the predetermined duration. If the same voice has not been detected for the predetermined duration, the capture device continues recording audio data at block 404. If the same voice has been detected for the predetermined duration, an image is automatically captured at block 406.” (¶29)… “the captured image and recorded audio” “linked to each other using timestamps, as discussed with reference to FIG. 2.” (¶36)];
	“acquiring acoustic data collected by a sound collecting device as the data;” [See sound data is collected with a sound collecting device: “The microphone is configured to record audio data” “The memory is configured to store the recorded audio data” (¶5)… “audio data may be continuously recorded by the capture device.” (¶24)], but doesn’t explicitly disclose, “acquiring, as the first time, a period from a third time when a first sound indicating a start of the inspection is included in the acoustic data to a third time when a second sound indicating an end of the inspection is included in the acoustic data”
	However, Horiuchi discloses, “acquiring, as the first time, a period from a third time when a first sound indicating a start of the inspection is included in the acoustic data to a third time when a second sound indicating an end of the inspection is included in the acoustic data” [See a period of time is determined/acquired such that the period of time indicates start time to end time of the inspection (e.g.; period = sound end time Trece – sound start time Trecs), and where a first/start sound indicates start of the inspection (e.g.; sound at sound start time Trecs) and a second/end sound indicates an end of the inspection (e.g.; sound at sound end time Trece): “The sound pickup device 200 includes a microphone. The sound pickup device 200 converts a sound wave into an electrical signal to generate sound data. The sound pickup device 200 transmits the sound data to the control device 100.” (¶32)… “sound is included in a period from inspection sound start time Trecs to inspection sound end time Trece, which is included in a period from sound data start time Tst to sound data end time Ten.” (¶64)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of determining a period of time that indicates a start and end of the inspection, where a first sound indicates the start of time of the inspection, and a second sound indicates the end time of the inspection taught by Horiuchi with the method taught by WING as discussed [Horiuchi: “the inspection efficiency can be improved.” (¶144)… “input efficiency of inspection or the like is improved, as is the entire operation efficiency of inspection or the like.” (¶148)].

Claim 12 (amended):
	Regarding claim 12, WING and Horiuchi disclose all the elements of claim 11.
	WING further discloses, “when the first time and the second time are in the predetermined relation, and a first action recognized from the data and a second action predetermined as the action for the inspection are in a predetermined relation, recording information about the action recognized from the data and information about the inspection in association with each other. [See the system determines if two conditions are met, one condition related to time (e.g.; collected times are in predetermined relation T=t2-t1, at step 405), and one related to action performed (e.g.; first action and second action are in predetermined relation at step 403 of the loop such that if the first recorded voice detected is the voice same as the predetermined voice and second detected voice is also the same as the predetermined voice). If these two conditions are met, the system records information about a first action recognized from the data (e.g.; voice action) and information about the inspection (e.g.; image data) in association with each other (e.g.; stored linked together): “Referring to FIG. 4,” “while audio is being continuously recorded, the capture device may automatically capture an image upon the detection of the same person speaking for a certain amount of time.” “at block 401, the user may set a predetermined duration of time that the same voice must be detected before an image is automatically captured. Once the recording of audio data has started at block 402, the capture device determines whether the same voice has been detected at block 403. If the same voice has not been detected, the capture device continues recording audio data at block 404, and continues determining whether the same voice has been detected at block 403. At block 405, the capture device determines whether the same voice has been detected for the predetermined duration. If the same voice has not been detected for the predetermined duration, the capture device continues recording audio data at block 404. If the same voice has been detected for the predetermined duration, an image is automatically captured at block 406. While in the lecture detection mode, the recording of audio data may be ended at any time. For example, the audio data may be recorded for a predetermined duration, or the recording of audio data may be ended at any point by the user. The lecture detection mode may further include other configurable options, as discussed below.” (¶29)… “the captured image and recorded audio” “linked to each other using timestamps, as discussed with reference to FIG. 2.” (¶36)].

Claim 13:
	Regarding claim 13, WING discloses, “A computer-readable non-transitory recording medium having a program recorded thereon, the program causing a computer to execute:” [See the computer-readable non-transitory recording medium having a program recorded thereon, the program causing a computer to execute: “At block 405, the capture device determines whether the same voice has been detected for the predetermined duration.” (¶29)… “a capture device includes a microphone, a camera, a memory, and a processor. The microphone is configured to record audio data. The camera is configured to capture image data. The memory is configured to store the recorded audio data and the captured image data. The processor is configured to link the recorded audio data with the captured image data based on a timestamp of the image data, and store the linked audio data and image data in the same record in the memory.” (¶37)… “The computer readable program code may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus” (¶19)];
	“processing of acquiring a first time required for the action for the inspection, from the data;” [See the system processing the acquired data that is generated by an action (e.g.; see in figure 4, begin recording data at step 402 and continue recording of data; acquire data generated by a voice action): “Referring to FIG. 4,” “Once the recording of audio data has started at block 402, the capture device determines whether the same voice has been detected at block 403.” (¶29)];
	“processing of, when the first time and a second time predetermined as a time required for the action for the inspection are in a predetermined relation, recording information about the action recognized from the data and information about the inspection in association with each other” [See the system processing; see continuous loop in the flow diagram in figure 4. A predetermined time is set at step 401 (e.g.; a set time period for example T = t2-t1). In the first iteration: at step 402 the system starts nd third, or fourth etc.): at step 405, the system checks again if the elapsed time is equal to the set time period (e.g.; if a second collected time t2 is a value such that elapsed time t2-t1= set time period T) such that the first time t1 and a second time t2 are in a predetermined relation (e.g.; set period T is reached such that t2-t1 = set period). When the set period is reached, the system records information about an action recognized from the data (e.g.; voice action, same voice detected at 403) and information about the inspection (e.g.; captured image data at 406) in association with each other (e.g.; recording the identified voice that was detected at 403 in association with the captured image captured at step 406): “Referring to FIG. 4,” “while audio is being continuously recorded, the capture device may automatically capture an image upon the detection of the same person speaking for a certain amount of time.” “at block 401,” “set a predetermined duration of time that the same voice must be detected before an image is automatically captured. Once the recording of audio data has started at block 402, the capture device determines whether the same voice has been detected at block 403.” “continues determining whether the same voice has been detected at block 403. At block 405, the capture device determines whether the same voice has been detected for the predetermined duration. If the same voice has not been detected for the predetermined duration, the capture device continues recording audio data at block 404. If the same voice has been detected for the predetermined duration, an image is automatically captured at block 406.” (¶29)… “the captured image and recorded audio” “linked to each other using timestamps, as discussed with reference to FIG. 2.” (¶36)];
	“wherein the program causes the computer to execute: processing of acquiring acoustic data collected by a sound collecting device as the data;” [See sound data is collected with a sound collecting device: “The microphone is configured to record audio data” “The memory is configured to store the recorded audio data” (¶5)… “audio data may be continuously recorded by the capture device.” (¶24)], but doesn’t explicitly disclose, “processing of acquiring, as the first time, a period from a third time when a first sound indicating a start of the inspection is included in the acoustic data to a fourth time when a second sound indicating an end of the inspection is included in the acoustic data.”
	However, Horiuchi discloses, “processing of acquiring, as the first time, a period from a third time when a first sound indicating a start of the inspection is included in the acoustic data to a fourth time when a second sound indicating an end of the inspection is included in the acoustic data.” [See a period of time is determined/acquired such that the period of time indicates start time to end time of the inspection (e.g.; period = sound end time Trece – sound start time Trecs), and where a first/start sound indicates start of the inspection (e.g.; sound at sound start time Trecs) and a second/end sound indicates an end of the inspection (e.g.; sound at sound end time Trece): “The sound pickup device 200 includes a microphone. The sound pickup device 200 converts a sound wave into an electrical signal to generate sound data. The sound pickup device 200 transmits the sound data to the control device 100.” (¶32)… “sound is included in a period from inspection sound start time Trecs to inspection sound end time Trece, which is included in a period from sound data start time Tst to sound data end time Ten.” (¶64)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of determining a period of time that indicates a start and end of the inspection, where a first sound indicates the start of time of the inspection, and a second sound indicates the end time of the inspection taught by Horiuchi with the device taught by WING as discussed above. A person of ordinary skill in the inspection system field would have been motivated to make such combination in order to increase the efficiency of the inspection [Horiuchi: “the inspection efficiency can be improved.” (¶144)… “input efficiency of inspection or the like is improved, as is the entire operation efficiency of inspection or the like.” (¶148)].

Claim 14 (amended):
	Regarding claim 14, WING and Horiuchi disclose all the elements of claim 13.
	WING further discloses, “when the first time and the second time are in the predetermined relation, and a first action recognized from the data and a second action predetermined as the action for the inspection are in a predetermined relation, the processing of recording records information about the action recognized from the data and information about the inspection in association with each other.” [See the system determines if two conditions are met, one condition related to time (e.g.; collected times are in predetermined relation T=t2-t1, at step 405), and one related to action performed “Referring to FIG. 4,” “while audio is being continuously recorded, the capture device may automatically capture an image upon the detection of the same person speaking for a certain amount of time.” “at block 401, the user may set a predetermined duration of time that the same voice must be detected before an image is automatically captured. Once the recording of audio data has started at block 402, the capture device determines whether the same voice has been detected at block 403. If the same voice has not been detected, the capture device continues recording audio data at block 404, and continues determining whether the same voice has been detected at block 403. At block 405, the capture device determines whether the same voice has been detected for the predetermined duration. If the same voice has not been detected for the predetermined duration, the capture device continues recording audio data at block 404. If the same voice has been detected for the predetermined duration, an image is automatically captured at block 406. While in the lecture detection mode, the recording of audio data may be ended at any time. For example, the audio data may be recorded for a predetermined duration, or the recording of audio data may be ended at any point by the user. The lecture detection mode may further include other configurable options, as discussed below.” (¶29)… “the captured image and recorded audio” “linked to each other using timestamps, as discussed with reference to FIG. 2.” (¶36)].

Claim(s) 3-6, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over WING and Horiuchi, and further in view of Frantz (US20030185340A1) [hereinafter Frantz].
Claim 3 (amended):
	Regarding claim 3, WING and Horiuchi disclose all the elements of claims 1-2, but WING doesn’t explicitly disclose, “when an order in which a plurality of actions included in the first action are performed matches an order in which a plurality of actions included in the second action are performed, to record information about the action recognized from the data and information about the inspection in association with each other.”
	However, Frantz discloses, “when an order in which a plurality of actions included in the first action are performed matches an order in which a plurality of actions included in the second action are performed, to record information about the action recognized from the data and information about the inspection in association with each other.” [See the system determines an order in which a plurality of actions included in the first action are performed (e.g.; plurality of image/action data in the first image collection action at 143) and an order in which a plurality of actions included in the second action are performed (e.g.; plurality of image/action data in the second image collection action at 147) and then determines when there is a match on these 2 types of “FIG. 14 depicts the logical process of capturing frames of images from the cameras” “wherein phase 1 (141-144) uses only the rear range finder to calculate vehicle speed and position, and to time the capturing of image frames; in phase 2 (145-149) both range finders are used to calculate vehicle position and velocity, as well as to determine vehicle wheelbase, and to time the capturing of image frames; and in phase 3 (1400-1404) during which only the front range finder is used to calculate vehicle speed and position, and to time the capturing of image frames.” (¶89)… “the composite image rendering software finds the common features in sequential adjacent image frames (from the same camera) in order to stitch them together to create a strip photo ( 110 f),” (¶100)… “the reference image is retrieved (162) and overlaid on the rendered composite image (163) for display to the user. If automatic feature difference comparison is implemented, the differences may be highlighted (164) on the display” (¶143)… “the rendered composite image may be compared to one or more reference images in order to enhance the ability of the operator to detect anomalies in the undercarriage structure.” (¶135)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of record information about an action recognized from the data and information about the inspection in [Frantz: “in order to decrease false alarms and increase the reliability with which the operators view the system” (¶19)].

Claim 4:
	Regarding claim 4, WING and Horiuchi disclose all the elements of claim 1, but WING doesn’t explicitly disclose, “acquire image data captured by an imaging device as the data, acquire the first time, based on whether a predetermined action is included in the image data”
	However, Frantz discloses, “acquire image data captured by an imaging device as the data, acquire the first time, based on whether a predetermined action is included in the image data” [See the acquired data is image data captured by imaging device. See when predetermined action is included in the image data (e.g.; when vehicle changing distance as captured by the image data at the ith/1st image frame) the system acquires the first time (e.g.; the ith time for example initial time t1 for the calculation of Δt is the change in time between two consecutive measures, wend time being t2, where  Δt = t2-t1): “As the vehicle ( 31) is driven towards the imaging bar (40) with a time varying velocity v(t) according to the driver's control, the imaging bar comes under the front portion of the vehicle (31) in front of the front wheels (61). During this phase of imaging, the front range finders will not receive a response or measurement d0 that falls within the normal range of a vehicle wheelbase, and the rear range finder will make a measurement d1 to the front tread of the front tire (61). For this first phase of imaging, the speed of the vehicle v(t) can be determined by repeated, timed measurements of the distance d1 from the rear range finder to the front wheel (61), using a calculation such as:
Δd÷Δt=v(t i)” (¶78)… “where Δd is the change in position or distance between timed measurements, Δt is the change in time between two consecutive measures, and v(t i) is the calculated velocity of the vehicle for the ith set of images.” (¶79)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Frantz with the device taught by WING and Horiuchi as discussed above in claim 1. A person of ordinary skill in the inspection system field would have been motivated to make such combination for the same reasons as described above in claim 3.

Claim 5 (amended):
	Regarding claim 5, WING and Horiuchi disclose all the elements of claim 1, but WING doesn’t explicitly disclose, “acquire image data captured by an imaging device capturing a direction of a line of sight of a worker as the data, and acquire the first time, based on an amount of movement of the line of sight of the worker, the amount being calculated from the image data.”
However, Frantz discloses, “acquire image data captured by an imaging device capturing a direction of a line of sight of a worker as the data, and acquire the first time, based on an amount of movement of the line of sight of the worker, the amount being calculated from the image data.” [See the acquired data is image data captured by imaging device capturing a direction of a line of sight of a worker (e.g.; in the direction the worker is looking). See the system acquires the image data, then from the image data, calculates an amount of distance di traveled (e.g.; in the line of sight of the worker, distance di traveled from d=0 corresponding to the velocity V(ti) at time ti captured at the image frame i), and then acquiring a first time based on the distance traveled (e.g.; acquiring time ti for the traveled distance di corresponding to velocity v(ti)): “As the vehicle ( 31) is driven towards the imaging bar (40) with a time varying velocity v(t) according to the driver's control, the imaging bar comes under the front portion of the vehicle (31) in front of the front wheels (61). During this phase of imaging, the front range finders will not receive a response or measurement d0 that falls within the normal range of a vehicle wheelbase, and the rear range finder will make a measurement d1 to the front tread of the front tire (61). For this first phase of imaging, the speed of the vehicle v(t) can be determined by repeated, timed measurements of the distance d1 from the rear range finder to the front wheel (61), using a calculation such as: Δd÷Δt=v(t i)” (¶78)… “where Δd is the change in position or distance between timed measurements, Δt is the change in time between two consecutive measures, and v(t i) is the calculated velocity of the vehicle for the ith set of images.” (¶79)].


Claim 6 (amended):
	Regarding claim 6, WING and Horiuchi disclose all the elements of claim 1, but WING doesn’t explicitly disclose, “acquire image data captured by an imaging device as the data and acquire the first time, based on whether a target related to the action for the inspection is included in the image data.”
	However, Frantz discloses, “acquire image data captured by an imaging device as the data and acquire the first time, based on whether a target related to the action for the inspection is included in the image data.” [See the acquired data is image data captured by imaging device. See the system captures an image (e.g.; at the beginning of target phase 2), and determines if a target related to an action for the inspection is included in the image data (e.g.; determines if phase 2 has started based on the captured image), the system acquires the time data (e.g.; time data for that first frame of image in the beginning of phase 2, for example ti at di from the ith frame from the image captured at the beginning of the phase 2): “For this first phase of imaging, the speed of the vehicle v(t) can be determined by repeated, timed measurements of the distance d1 from the rear range finder to the front wheel (61), using a calculation such as: Δd÷Δt=v(t i)” (¶78)… “where Δd is the change in position or distance between timed measurements, Δt is the change in time between two consecutive measures, and v(t i) is the calculated velocity of the vehicle for the ith set of images.” (¶79)… “After the front wheels pass over the imaging bar (40), a second phase of imaging is entered as the vehicle (31) straddles the imaging bar with front wheels in front of the front surface of the imaging bar and the rear wheels still behind the imaging bar. In this second phase of imaging, the front range finder will measure the distance d2 to the rear tread of the front wheel (61), and the rear range finder will measure the distance d3 to the front tread of the rear wheel (62).” (¶81)… “As in the first phase of imaging, periodic timed measurements of d2 and d3 can be made using the range finders to determine the time-variant speed v(t) and position of the vehicle for each frame of image taken from the cameras, and to allow appropriately timed frames to be captured having image overlaps α in the fields of view φ for successive images from the same camera, as explained in more detail in the following paragraphs.” (¶82)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Frantz with the device taught by WING and Horiuchi as discussed above in claim 1. A person of ordinary skill in the inspection system field would have been motivated to make such combination for the same reasons as described above in claim 3.

Claim 9 (amended):
	Regarding claim 9, WING and Horiuchi disclose all the elements of claim 1, but doesn’t explicitly disclose, “acquire second data being used for acquiring the inspection the action for the inspection, and record a comparison result between information about the inspection result acquired by an action recognized from the first data and information about the inspection result based on the acquired second data, and information about the inspection in association with each other.”
	However Frantz disclose, “acquire second data being used for acquiring the inspection result on the inspection target and being a different type of data from first data generated by the action for the inspection,” [See the first data generated by an action (e.g.; image data captured 144, 149, 1403 as detected). See system acquiring second data (e.g.; reference image data 162) on the inspection target (e.g.; the car that is being inspected) , where second data  is different data type than the first data (e.g.; reference image data 162 is based on make and model that is different type than the image data captured at 144, 149, 1403 that are detected data): “FIG. 14 depicts the logical process of capturing frames of images from the cameras as just described, wherein phase 1 (141-144) uses only the rear range finder to calculate vehicle speed and position, and to time the capturing of image frames; in phase 2 (145-149) both range finders are used to calculate vehicle position and velocity, as well as to determine vehicle wheelbase, and to time the capturing of image frames; and in phase 3 (1400-1404) during which only the front range finder is used to calculate vehicle speed and position, and to time the capturing of image frames.” (¶36)… “the rendered composite image may be compared to one or more reference images in order to enhance the ability of the operator to detect anomalies in the undercarriage structure.” (¶135)].
	“record a comparison result between information about the inspection result acquired by an action recognized from the first data and information about the inspection result based on the acquired second data, and information about the inspection in association with each other.” [See the system records a comparison result (e.g.; overlay rendered and reference image in 163 and record comparison result in step 164) between results from the first data (e.g.; rendered image) and results from the second data (e.g.; reference image) and information about the inspection in association with each other (e.g.; recording information from comparison in step 164): “Turning to FIG. 16, the entirety of the process display and analysis according to the preferred embodiment, with the previously described steps, is shown. Initially, the make and model of the vehicle is determined ( 161) from the wheelbase measurement (made with the range finders), and operator-supplied VIN or make-and-model indicators. Next, if a reference image for that make and model of vehicle is available in a local or remote database (82), the reference image is retrieved (162) and overlaid on the rendered composite image (163) for display to the user. If automatic feature difference comparison is implemented, the differences may be highlighted (164) on the display,” (¶143)]
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Frantz with the device taught by WING and Horiuchi as discussed above in claim 1. A person of ordinary skill in the inspection system field would have been motivated to make such combination for the same reasons as described above in claim 3.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11, and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant responds
(a)	Claim Rejections - 35 U.S.C. § 102 
	However, Wing fails to disclose wherein the processor is configured to "acquire acoustic data collected by a sound collecting device as the data; and acquire, as the first time, a period from a third time when a sound indicating a start of the inspection is included in the acoustic data to a fourth time when a sound indicating an end of the inspection is included," as recited in Applicant's claim 1.
	Thus, Wing does not disclose each and every element of Applicant's claim 1 and claim 1 is patentable. Claims 11 and 13 are patentable for at least similar reasons.
	Thus, Wing does not disclose each and every element of Applicant's claim 1 and claim 1 is patentable. Claims 11 and 13 are patentable for at least similar reasons.

Claim Rejections - 35 U.S.C. § 103
	Claims 3-6, 9 have been rejected under 35 U.S.C. § 103 as being unpatentable over Wing, and further in view of Frantz (US20030185340A1). 
	Frantz does not cure the deficiencies of Wing. Therefore, claims 3-6 and 9 are patentable at least based on their dependency from claim 1 and the recitations therein.
(Page(s): 9-11)

With respect to (a) above, Examiner appreciates the interpretative description given by Applicant in response.
In response to applicant’s amendments to claims 1, 11, and 13, a new grounds of rejections in view of Horiuchi et al. (US20170098449A1) has been introduced. Horiuchi clearly teaches, the limitation “acquire/acquiring, as the first time, a period from a third time when a first sound indicating a start of the inspection is included in the acoustic data to a fourth time when a second sound indicating an end of the inspection is included in the acoustic data” as described in the current office action. 
 Combination of WING and Horiuchi teach all the elements of claims 1, 11, and 13.
Applicant’s arguments are fully considered, but for the above described reasons, applicant’s arguments are moot; therefore, claims 1-6, 8-9, 11-14 are rejected under 35 USC § 103 in view of the references as presented in the current office action.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed in the PTO-892 Notice of Reference Cited document.
US20100153168A1– System and method for carrying out an inspection or maintenance operation with compliance tracking using a handheld device:
	Method and a system for inspections and compliance verification of industrial equipment using a handheld device (¶19). A timestamp is added for each action taken at each logical inspection point, said timestamp representing evidence of a date and a time of physical visitation to said logical inspection point and associated action (¶20).
US20150187088A1– Activity map creating device, activity map creating system, and activity map creating method:
	Moving object detector that detects the moving object from a captured image of the monitoring area, and a first activity value obtainer that obtains a moving object activity value indicating the degree of activity of the moving object for each of predetermined detection elements plurally divided from the captured image based on detection results of the moving object detector; a second activity value obtainer that .

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAFAYET whose telephone number is (571)272-8239. The examiner can normally be reached M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./
Examiner
Art Unit 2116

/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116